DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims are rejected as follows:
Claims 1 and 4–5 are rejected under 35 U.S.C. 103 as being obvious over Davis et al., US 2019/0063341 A1 (“Davis”) in view of Nance, US 10,603,616 B1 (“Nance”). 
Claims 2–3 are rejected under 35 U.S.C. 103 as being obvious over Davis in view of Nance and Kubokawa, US 2005/0138905 A1 (“Kubokawa”). 
Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Davis in view of Nance and Nanjappa et al., US 2019/0277517 A1 (“Nanjappa”). 
Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Nance in view of Kubokawa. 
Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Nance in view of Nanjappa. 
Regarding to claim 1:
Davis discloses the claimed limitation of that a power generator trailer (Davis’s mobile power generation system 100). Davis Fig. 1, [0032].  Davis’s power generator trailer 100 includes an enclosure (Davis’s trailer 104). Id. The enclosure 104 includes at least one air inlet (Davis’s combustion inlets 126). Id. at Fig. 2, [0038]. Davis also discloses the claimed limitation of a diesel engine (gas turbine 120) positioned within the enclosure 104. Id. at Fig. 2, [0034]. 
Davis also discloses the claimed limitation of an air filtration system (Davis’s air filter 128). Davis Fig. 4, [0039]. The air filtration system 128 is coupled to the enclosure 104 at the air inlet 126 such that air entering the enclosure 104 through the air inlet 126 passes through the air filtration system 128. Id. It is very clear that Davis’s air inlet 126 is sized and shaped to hold a complementary air filter 12. A person of ordinary skill in the art of air filters searching for air filter structures for installation in pre-sized inlets would look for known ways to install them with ease.   
Davis does not disclose the claimed limitation of that the air filtration system including: a frame assembly, the frame assembly including an outer frame and a support mesh, the outer frame coupled to the enclosure; a door assembly, the door assembly including a door frame and a door support mesh, the door assembly received by and mechanically coupled to the frame assembly; and filter media positioned in an interior of the air filtration system defined by the frame assembly and the door assembly.

    PNG
    media_image1.png
    811
    758
    media_image1.png
    Greyscale

Similar to Davis, Nance is directed to an air filter 10. Nance Fig. 1, col. 4, ll. 4–6. Nance discloses that its invention may be used in commercial or agricultural applications. Nance col. 3, ll. 47–55. Nance disclose a rectangular/square shaped filter, which is similar to the air filter disclosed in Davis. Additionally, Nance discloses that its air filter 10 comprises a frame assembly (Nance’s upstream frame section 30). Id. at Fig. 1, col. 4, ll. 26–32. The frame assembly 30 includes an outer frame (Nance’s outer periphery 31) and a support mesh (Nance’s support structure or intersecting members 33). Id. at Fig. 1, col. 4, ll. 8–11 and ll. 38–40. 
Nance also discloses a door assembly (Nance’s downstream frame section 30). Nance Fig. 1, col. 4, ll. 26–32. The door assembly 30 including a door frame (Nance’s outer periphery 31) and a door support mesh (Nance’s support structures or intersecting members 33). Id. at Fig. 1, col. 4, ll. 8–11 and ll. 38–40. The door assembly 30 is received by and mechanically coupled to the frame assembly 30. Id. at Fig. 1, col. 4, ll. 26–32. Nance further discloses the claimed limitation of filter media (Nance’s filter media 40) positioned in an interior of the air filtration system 10 defined by the frame assembly 30 and the door assembly 30. Id. Nance discloses that its invention allows filter frames to be reused to reduce waste and decrease cost. Id. at col. 1, ll. 11–17. It would have been obvious to use the specific frame teachings of Nance’s air filter 10 in Davis to provide Davis with ease of reliably mechanically coupling a filter into a pre-set outlet opening.   It is noted that frames for windows, screens, and doors or vent fans are routinely used in building residential and commercial enclosures to provide ease of transport, handling, and installation with structural stability.  Nance provides those benefits with the additional advantage that his frames are reusable.


    PNG
    media_image2.png
    648
    738
    media_image2.png
    Greyscale

Regarding claim 2:
Modified Davis does not disclose the claimed limitation of that the power generator trailer of claim 1, wherein the support mesh 33 of the frame assembly 30 further comprises one or more support pins, the support pins engaging the filter media 40.
Similar to Nance, Kubokawa discloses an air filter frame 2. Kubokawa Fig. 1, [0032]. Similar to Nance, Kubokawa’s filter frame 2 comprises two parts, i.e., a cover 6 and a base 4. Id. Additionally, Kubokawa discloses that its base 4 could have a grid structure formed by longitudinal rails 34 and transverses ribs 32. Id. at Fig. 1, [0031]. Kubokawa discloses that its rails 34 comprises a spacer portion 34a and an apex 37 which are used to maintain the spaced structure of pleat 12. Id. at Fig. 5, [0031]. It would have been obvious to include Kubokawa’s spacer portion 34a and ribs 32 on Nance’s support mesh 33 for the benefits of maintaining the spaced structure of Nance’s pleated filter medium 40. 
Regarding claim 3:
Modified Davis does not disclose the claimed limitation of that the power generator trailer of claim 1, wherein the outer frame of the frame assembly further comprises a mounting flange, the frame assembly coupled to the enclosure by the mounting flange.
Similar to Nance, Kubokawa discloses an air filter frame 2. Kubokawa Fig. 1, [0032]. Similar to Nance, Kubokawa’s filter frame 2 comprises two parts, i.e., a cover 6 and a base 4. Id. Additionally, Kubokawa discloses that its base 4 could have a grid structure formed by longitudinal rails 34 and transverses ribs 32. Id. at Fig. 1, [0031]. Kubokawa also discloses indentations 52 provided along the periphery of the frame structure 2, which provides a narrow gripping region along the periphery of the frame 2 that can be readily grasped by a user. Id. Fig. 4, [0038]. Kubokawa discloses that such indentations 52 help facilitate installation and removal of the frame 2 from an air duct. Id. It would have been obvious to include Kubokawa’s indentations 52 at the outer periphery of Nance’s outer frame 31 to help facilitate installation and removal of Nance’s frame from Davis’s air duct—the inlet 126 of Davis’s enclosure 104. 
Regarding claim 4:
Modified Davis discloses the claimed limitation of that the power generator trailer of claim 1, wherein the frame assembly 30 further comprises a lower retaining bracket (detent 52 located at the bottom of peripheral 31). Nance Fig. 2, col. 5, ll. 54–62. The lower retaining bracket 52 is positioned to retain the door assembly 30 to the frame assembly 30. Id. 
Regarding claim 5:
Modified Davis discloses the claimed limitation of that the power generator trailer of claim 1, wherein the air filtration system further comprises a door retention assembly (Nance’s detent 52 and/or detent opening 54), the door retention assembly 52, 54 are positioned to couple the door assembly 30 to the frame assembly 30. Nance Fig. 2, col. 5, ll. 54–62.
Regarding claim 6:
Modified Davis does not disclose the claimed limitation of that the power generator trailer of claim 5, wherein the door retention assembly comprises a retention screw threadedly coupled to the frame assembly and passing through a slot or hole formed in the door frame.
However, Nance used the term “detent,” as a locking mechanism to secure its door assembly and frame assembly together. Nance Fig. 2, col. 5, ll. 47–50. The term “detent” by definition is a mechanical or magnetic means to resist or arrest the movement of a machinal device. 
Additionally, similar to Nance, Nanjappa is directed to an air filter frame assembly (Nanjappa’s filter track assembly 102). Nanjappa Fig. 17, [0061]. Similar to Nance, Nanjappa discloses that its filter track assembly 102 comprises two parts—vertical bulkhead 108 and rails 106 that are formed to hold a pleated air filter 104a in between. Id. at Fig. 12, [0048]. Additionally, Nanjappa discloses that its two parts are secured together using a retention screw 146 threadedly coupled to the frame assembly 106 and passing through a hole formed in Nanjappa door frame 108. Id. at Fig. 17, [0059]. It would have been obvious for modified Nance’s “detent” to be in the form of a threaded screw and a hold as disclosed by Nanjappa because such fastening means is known in the air filter frame art as being suitable to secure air frame parts together. 
Regarding Claim 11:
Nance does not disclose the claimed limitation of that the air filtration system of claim 10, wherein the support mesh 33 of the frame assembly 30 further comprises one or more support pins, the support pins engaging the filter media 40.
Similar to Nance, Kubokawa discloses an air filter frame 2. Kubokawa Fig. 1, [0032]. Similar to Nance, Kubokawa’s filter frame 2 comprises two parts, i.e., a cover 6 and a base 4. Id. Additionally, Kubokawa discloses that its base 4 could have a grid structure formed by longitudinal rails 34 and transverses ribs 32. Id. at Fig. 1, [0031]. Kubokawa discloses that its rails 34 comprises a spacer portion 34a and an apex 37 which are used to maintain the spaced structure of pleat 12. Id. at Fig. 5, [0031]. It would have been obvious to include Kubokawa’s spacer portion 34a and ribs 32 on Nance’s support mesh 33 for the benefits of maintaining the spaced structure of Nance’s pleated filter medium 40. 
Regarding claim 15:
Nance does not disclose the claimed limitation of that the air filtration system of claim 14, wherein the door retention assembly comprises a retention screw threadedly coupled to the frame assembly and passing through a slot or hole formed in the door frame.
However, Nance used the term “detent,” as a locking mechanism to secure its door assembly and frame assembly together. Nance Fig. 2, col. 5, ll. 47–50. The term “detent” by definition is a mechanical or magnetic means to resist or arrest the movement of a machinal device. 
Additionally, similar to Nance, Nanjappa is directed to an air filter frame assembly (Nanjappa’s filter track assembly 102). Nanjappa Fig. 17, [0061]. Similar to Nance, Nanjappa discloses that its filter track assembly 102 comprises two parts—vertical bulkhead 108 and rails 106 that are formed to hold a pleated air filter 104a in between. Id. at Fig. 12, [0048]. Additionally, Nanjappa discloses that its two parts are secured together using a retention screw 146 threadedly coupled to the frame assembly 106 and passing through a hole formed in Nanjappa door frame 108. Id. at Fig. 17, [0059]. It would have been obvious for modified Nance’s “detent” to be in the form of a threaded screw and a hold as disclosed by Nanjappa because such fastening means is known in the air filter frame art as being suitable to secure air frame parts together. 
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The claims are rejected as follows:
Claims 10 and 12–14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nance.
Regarding claim 10:
Nance discloses the claimed limitation of that an air filtration system (Nance’s air filter 10). Nance Fig. 1, col. 4, ll. 1–6. Nance’s air filtration system 10 comprises a frame assembly (Nance’s upstream frame section 30). Id. at Fig. 1, col. 4, ll. 26–32. The frame assembly 30 includes an outer frame (outer periphery 31) and a support mesh (Nance’s intersecting member 33). Id. at Fig. 1, col. 4, ll. 37–42. Nance also discloses a door assembly (Nance’s downstream frame section 30). Id. at Fig. 1, col. 4, ll. 26–32. The door assembly 30 including a door frame  (Nance’s outer periphery 31) and a door support mesh (Nance’s intersecting member 33). Id. at Fig. 1, col. 4, ll. 37–42. The door assembly 30 is received by and mechanically coupled to the frame assembly 30. Id. at Fig. 1, col. 4, ll. 26–32. Nance also discloses the claimed limitation of a filter media 40 is positioned in an interior (Nance’s space 22) of the air filtration system defined by the frame assembly 30 and the door assembly 30. Id. at Fig. 2, col. 4, ll. 26–32. 

    PNG
    media_image2.png
    648
    738
    media_image2.png
    Greyscale

Regarding claim 12:
It is noted here that the limitation of “adapted to allow the air filtration system to be mechanically coupled to a piece of equipment” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II). I
It is further noted here that a mapping based on interpreting this limitation as intended use is provided below. If the applicant were to successfully argue that this part recites a positively limitation, the rejection in claim 3 above could be used to rejection the claim. 
Nance discloses the claimed limitation of that the air filtration system of claim 10, wherein the outer frame of the frame assembly further comprises a mounting flange (Nance’s projecting flange 37).  
Regarding claim 13:
Nance discloses the claimed limitation of that the air filtration system of claim 10, wherein the frame assembly 30 further comprises a lower retaining bracket (Nance’s detent 52 located at the bottom of peripheral 31). Nance Fig. 2, col. 5, ll. 54–62., The lower retaining bracket 52 is positioned to retain the door assembly 30 to the frame assembly 30. Id.
Regarding claim 14:
Nance discloses the claimed limitation of that the air filtration system of claim 10, wherein the air filtration system further comprises a door retention assembly (Nance’s detent 52 and/or detent opening 54), the door retention assembly 52, 54 are positioned to couple the door assembly 30 to the frame assembly 30. Nance Fig. 2, col. 5, ll. 54–62.
Allowable Subject Matter
Claims 7–9 and 16–18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7:
Modified Davis does not disclose the limitation of a retention bracket, the retention bracket being U-shaped, the retention bracket including an outer retention hole and an inner retention hole, the retention screw passing through the outer and inner retention holes.
Claims 8–9 are allowable as they depend on claim 7. 
Regarding claim 16:
Nance does not disclose the limitation of the air filtration system of claim 15, wherein the door frame comprises a retention bracket, the retention bracket being U-shaped, the retention bracket including an outer retention hole and an inner retention hole, the retention screw passing through the outer and inner retention holes.
Claim 17–18 are allowable as they depend on claim 16. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamaguchi et al., US 2016/0378057 A1 (“Yamaguchi”). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776